Citation Nr: 1529570	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Schwannomatosis.  

2.  Entitlement to service connection for neurofibromatosis.  

3.  Entitlement to service connection for nerve damage in the arms, legs, and neck.  

4.  Entitlement to service connection for residuals of a knee tumor.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for an acquired psychiatric disability.  

7.  Entitlement to service connection for memory loss.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Attorney Neil Riley 


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In August 2014, the Veteran testified at the RO's before the undersigned Veterans Law Judge during a video conference hearing.  A copy of the hearing transcript has been included in the record. 

The record in this matter consists of paper and electronic claims files and has been reviewed.  The Veteran has added new and relevant documentary evidence to the record since the October 2013 Statement of the Case (SOC).  The new evidence has been considered pursuant to his August 2014 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

With regard to the claim to service connection for an acquired psychiatric disorder, the Board notes that the Veteran has claimed service connection for multiple mental disorders.  Prospectively, the Board will simply address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he incurred each of the disorders subject to this appeal as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

The U.S. Marine Corps has recognized that the drinking water at Camp Lejeune was contaminated from the late 1950s to the late 1980s, or during the time the Veteran served there from the late 1970s to the early 1980s.  

The record contains two medical nexus opinions commenting on the Veteran's claims.  A remand is nevertheless warranted for additional medical inquiry because of problems associated with the opinions.      

In a September 2013 opinion, a VA neurologist stated that the Veteran's tumor and neurological problems were likely not caused by contaminated water.  The specialist cited the lack of scientific evidence supporting a medical nexus.  The September 2013 VA report is not adequate.  It contains an opinion that generally addresses VA claims based on Camp Lejeune's contaminated water.  The Veteran was not interviewed or examined by the specialist who provided the opinion, and it is not clear in the record that a particularized reviewed of the Veteran's claims file was conducted.  Given the diagnoses of record of the Veteran's disorders, and the recognition that he was likely exposed to contaminated drinking water during service, the record should contain a full and comprehensive VA compensation examination report and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The second medical nexus opinion is dated in September 2014, and is provided by the Veteran's private treating physician.  The opinion states that the Veteran's disorders were likely due to ingesting chemical agents in the contaminated drinking water at Camp Lejeune.  A remand is necessary so that the full September 2014 private opinion can be included in the record.  It appears that only a portion of that opinion is currently of record.  

A remand is also warranted because each of the issues on appeal is inextricably intertwined with the others.  A decision on any of the claims must be deferred until each claim is ready for adjudication by the Board.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in October 2013.  38 C.F.R. § 3.159. 

2.  Attempt to obtain and associate with the claims file the full September 2014 medical opinion received from the Veteran's private treating physician.  38 C.F.R. § 3.159. 

3.  After the above development is completed, schedule the Veteran for VA examinations with appropriate specialists to determine the nature and etiology of the Veteran's neurological and psychiatric disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The respective examiner should then address the following inquiries:

Neurological Disorders. 

(a)  What are the Veteran's current neurological disorders, to include any manifestations involving the skin and musculoskeletal systems? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a neurological disorder began in or is related to active service to include the Veteran's apparent exposure to contaminated drinking water during service at Camp Lejeune? 

(c)  If any disorder addressed by this examiner is ultimately found to be service connected, and the response to (b) is negative for any of the remaining disorders diagnosed pursuant to (a), is it at least as likely as not (a probability of 50 percent or greater) that the disorder is due to or caused by a disorder the examiner finds to be related to service? 

(d)  If any disorder addressed by this examiner is ultimately found to be service connected, and the responses to (b) and (c) are negative for any of the remaining disorders diagnosed pursuant to (a), is it at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a disorder this examiner finds to be related to service?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

In answering these questions, please consider the evidence of record that the Veteran was exposed to contaminated water during service. 

Psychiatric Disorder. 

(a)  Does the Veteran currently have a psychiatric disorder? 

(b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the psychiatric disorder began in or is related to active service to include the Veteran's apparent exposure to contaminated drinking water during service at Camp Lejeune? 
 
(c)  If any disorder subject to this appeal is ultimately found to be service connected, and the response to (b) is negative for any psychiatric disorder diagnosed pursuant to (a), is it at least as likely as not (a probability of 50 percent or greater) that a psychiatric disorder is due to or caused by a service-connected disorder? 

(d)  If any disorder subject to this appeal is ultimately found to be service connected, and the responses to (b) and (c) are negative for any psychiatric disorder diagnosed pursuant to (a), is it at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.

In answering these questions, please consider the evidence of record that the Veteran was exposed to contaminated water during service. 

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




